

116 HR 2011 IH: Protecting Access to Biosimilars Act of 2019
U.S. House of Representatives
2019-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2011IN THE HOUSE OF REPRESENTATIVESApril 1, 2019Ms. DeGette (for herself, Mr. Reed, Ms. Schrier, and Mr. Guthrie) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act with respect to the treatment under section 351(k)(7) of
			 such Act (relating to exclusivity for reference products) of certain
			 products deemed to have a biologics license pursuant to section 7002 of
			 the Biologics Price Competition and Innovation Act of 2009.
	
 1.Short titleThis Act may be cited as the Protecting Access to Biosimilars Act of 2019. 2.Treatment of biological products deemed licensedSection 351(k)(7) of the Public Health Service Act (42 U.S.C. 262(k)(7)) is amended by adding at the end the following:
			
				(D)Deemed licenses
 (i)No additional exclusivity through deemingAn approved application that is deemed to be a license for a biological product under this section pursuant to section 7002(e)(4) of the Biologics Price Competition and Innovation Act of 2009 shall not be treated as having been first licensed under subsection (a) for purposes of subparagraphs (A) and (B).
 (ii)Applicability of antievergreening provisionsSubparagraph (C) shall apply to any reference product, without regard to whether— (I)such product was first licensed under subsection (a); or
 (II)the approved application for such product was deemed to be a license for a biological product as described in clause (i)..
		